DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of CN201811550374.5 filed 12/18/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Canter (USPGPub 2016/0189348) in view of Jagota (USPGPub 2012/0059853).	As per claim 1, Canter discloses a method for processing positioning data, comprising: 	controlling a vehicle to collect positioning data continuously in five stages which include a first stage for performing dynamic alignment (see at least paragraph 0045; wherein provides GPS data to the Kalman Filter 123 for the initial alignment of the IMU. The alignment process based upon GPS position information may be dynamic), a second stage for traveling along a path a path of a character "8" (see at least paragraph 0051; wherein the next step Walk S252 involves any walking speed or movement of the data acquisition/collection apparatus through the premises being mapped), a third stage for collecting map data (see at least paragraph 0052; wherein obtaining a zero-velocity update of position by, for example, by stopping movement of the data acquisition/collection apparatus every 1-2 minutes and remaining motionless for 10-15 seconds in order to permit correction of the measured position information), a fourth stage for traveling along a path a path of a character "8" (see at least paragraph 0052; wherein the step Walk 5256 is then continued); and 	performing processing of error convergence on the positioning data collected in the third stage, according to the positioning data collected in the first stage, the second stage, the fourth stage and the fifth stage, to obtain final positioning data after the error convergence (see at least paragraph 0046; wherein the Kalman filter 123 provides processed measurement information subject to errors to an error controller 126, which keeps track of the accumulated errors in estimated measurements over time. When the Kalman Filter's estimated measurement errors grow above a threshold, usually over a period of from 1 to 2 minutes, the system requests a zero velocity update (ZUP), indicated at block 127, from the operator through an audio notification. The sensor platform, either a backpack, cart or robot, is then made motionless for 10-15 sec to permit the Kalman filter 123 to perform error corrections for the then existing position of the sensor platform. The mapping operation is resumed after each roughly 15 second delay period. In this situation, the IMU can operate without any GPS aiding for hours, using only ZUP as an aid to correction of the IMU's sensor errors. In this way, the Inertial Navigator 122 obtains updated correct position information every few minutes, a technique that avoids the otherwise regular degradation in accuracy for IMU position measurements over time). Canter does not explicitly mention a fifth stage for performing the dynamic alignment.	However Jagota does disclose:	a fifth stage for performing the dynamic alignment (see at least paragraph 0109; wherein a dynamic programming algorithm to align two address lines (streets) by aligning the tokens (words and numbers) in them and computes an overall score for such an alignment).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jagota with the teachings as in Canter. The motivation for doing so would have been to rack updates to information and ensure the quality of stored information, see Jagota paragraph 0004.	As per claims 2 and 10, Canter discloses after the performing processing of error convergence on the positioning data collected in the third stage, according to the positioning data collected in the first stage, the second stage, the fourth stage and the fifth stage, to obtain final positioning data after the error convergence, further comprising: forming an electronic map according to the final positioning data and the map data (see at least paragraph 0052; wherein the steps of Walk and ZUP are repeated until mapping of the target region is complete S258).  	As per claim 9, Canter discloses a system, comprising: 	a memory, a processor, and a computer program stored on the memory (see at least paragraph 0013; wherein one or more computer programs stored on a computer readable medium (e.g., a computer recording medium)) and executable on the processor (see at least Figure 9; items 402/404), wherein 	the computer program when being executed by the processor (see at least paragraph 0075; wherein implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine-readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers), causes the processor to: 	control a vehicle to collect positioning data continuously in five stages which include a first stage for performing dynamic alignment (see at least paragraph 0045; wherein provides GPS data to the Kalman Filter 123 for the initial alignment of the IMU. The alignment process based upon GPS position information may be dynamic), a second stage for traveling along a path of a character "8" (see at least paragraph 0051; wherein the next step Walk S252 involves any walking speed or movement of the data acquisition/collection apparatus through the premises being mapped), a third stage for collecting map data (see at least paragraph 0052; wherein obtaining a zero-velocity update of position by, for example, by stopping movement of the data acquisition/collection apparatus every 1-2 minutes and remaining motionless for 10-15 seconds in order to permit correction of the measured position information), a fourth stage for traveling along the path of the character "8" (see at least paragraph 0052; wherein the step Walk 5256 is then continued); and 	perform processing of error convergence on the positioning data collected in the third stage, according to the positioning data collected in the first stage, the second stage, the fourth stage and the fifth stage, to obtain final positioning data after the error convergence (see at least paragraph 0046; wherein the Kalman filter 123 provides processed measurement information subject to errors to an error controller 126, which keeps track of the accumulated errors in estimated measurements over time. When the Kalman Filter's estimated measurement errors grow above a threshold, usually over a period of from 1 to 2 minutes, the system requests a zero velocity update (ZUP), indicated at block 127, from the operator through an audio notification. The sensor platform, either a backpack, cart or robot, is then made motionless for 10-15 sec to permit the Kalman filter 123 to perform error corrections for the then existing position of the sensor platform. The mapping operation is resumed after each roughly 15 second delay period. In this situation, the IMU can operate without any GPS aiding for hours, using only ZUP as an aid to correction of the IMU's sensor errors. In this way, the Inertial Navigator 122 obtains updated correct position information every few minutes, a technique that avoids the otherwise regular degradation in accuracy for IMU position measurements over time). Canter does not explicitly mention a fifth stage for performing the dynamic alignment.	However Jagota does disclose:	a fifth stage for performing the dynamic alignment (see at least paragraph 0109; wherein a dynamic programming algorithm to align two address lines (streets) by aligning the tokens (words and numbers) in them and computes an overall score for such an alignment).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jagota with the teachings as in Canter. The motivation for doing so would have been to rack updates to information and ensure the quality of stored information, see Jagota paragraph 0004.	As per claim 17, Canter discloses a computer readable storage medium, having a computer program stored thereon, wherein when the computer program (see at least paragraph 0013; wherein one or more computer programs stored on a computer readable medium (e.g., a computer recording medium)) is executed by a processor (see at least Figure 9; items 402/404), the method according to claim 1 is implemented. 	As per claim 18, Canter discloses a driverless vehicle, comprising: a positioning apparatus, configured to collect positioning data; a map data collecting apparatus, configured to collect map data; and the system according to claim 9 (see at least paragraph 0042; wherein the data acquisition system 16 may be provided on a backpack or a wheeled vehicle or can be provided on a robotic vehicle capable of traversing the interior area by remote human and/or autonomous control).

Allowable Subject Matter
Claim(s) 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the performing processing of error convergence on the positioning data collected in the third stage, according to the positioning data collected in the first stage, the second stage, the fourth stage and the fifth stage, to obtain final positioning data after the error convergence comprises: combining the positioning data collected in the first stage, the second stage and the third stage into a first set of convergence data based on a sequence of times at which the Page 26 of 40LPTF2586 CNBLUSP201907477 positioning data is collected, and performing forward filtering on the first set of convergence data to obtain a first positioning result; combining the positioning data collected in the third stage, the fourth stage and the fifth stage into a second set of convergence data based on a sequence of times at which the positioning data is collected, and performing backward filtering on the second set of convergence data to obtain a second positioning result; and performing the processing of error convergence on the first positioning result and the second positioning result to obtain the final positioning data. 	Claims 5, 7, 13, 15 are also objected to by virtue of their dependency.
Claim(s) 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the performing processing of error convergence on the positioning data collected in the third stage, according to the positioning data collected in the first stage, the second stage, the fourth stage and the fifth stage, to obtain final positioning data after the error convergence comprises: combining the positioning data collected in the five stages into a third set of convergence data, according to a sequence of times at which the positioning data is collected; performing forward filtering on the third set of convergence data to obtain a first positioning result; performing backward filtering on the third set of convergence data to obtain a second positioning result; and performing the processing of error convergence on the first positioning result and the second positioning result to obtain the final positioning data.  	Claims 6, 8, 14, 16 are also objected to by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662